         Case 1:20-cr-00563-JPO Document 112 Filed 12/28/20 Page 1 of 1




                                                   Granted.
                                                    So ordered: Dec. 28, 2020




December 28, 2020

VIA ELECTRONIC CASE FILING (ECF)
Honorable Judge Paul Oetken
United State District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

                                     Re: United States of America v. Akbar (1:20-CR-00563)

Dear Judge Oetken:

I file this letter motion on behalf of my client, Javian Moore, respectfully requesting that the
conditions of Mr. Moore’s bail are modified so that he may be allowed to travel to Smyrna, Georgia
from December 31, 2020 through January 2, 2021. My client will be staying with his sister, Jessica
Holmes, and the address of her home is 103 Galleria Lane, Smyrna, GA 30080. Mr. Moore will
be visiting family and this trip is only for personal time with his family.

The defense has spoken with Mr. Moore’s pre-trial officer, Francesca Piperato, regarding this
proposed trip and pre-trial does not have any objections to this travel request. The Government
defers to the decision of pre-trial services as to my client’s travel.

Hence, we hereby request that Mr. Moore’s bail conditions be modified in accordance with this
proposed travel request.

Thank you in advance for your immediate attention to this matter.

Respectfully,

/s/ André G. Travieso

André G. Travieso

AGT/

cc: AUSA Emily Johnson, AUSA Kaylan Kaylan, AUSA Ashley Nicholas
